                Case:
ILND 450 (Rev. 10/13)     3:19-cv-50140
                      Judgment in a Civil Action   Document #: 13 Filed: 07/02/19 Page 1 of 1 PageID #:30

                                        IN THE UNITED STATES DISTRICT COURT
                                                      FOR THE
                                           NORTHERN DISTRICT OF ILLINOIS

Christopher Carroll,

Plaintiff(s),
                                                                   Case No. 19 C 50140
v.                                                                 Judge Gary Feinerman

Jose A. Barcenas, et al.,

Defendant(s).

                                                    JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                   in favor of plaintiff(s)
                   and against defendant(s)
                   in the amount of $       ,

                             which          includes       pre–judgment interest.
                                            does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                   in favor of defendant(s)
                   and against plaintiff(s)
.
         Defendant(s) shall recover costs from plaintiff(s).


               other: Judgment is entered in favor of Defendants Jose A. Barcenas and Bay Valley Foods, LLC,
and against Plaintiffs Christopher Carroll and Paul Carroll. The suit is dismissed for want of subject matter
jurisdiction. This dismissal does not preclude Plaintiffs from re-filing the suit in state court. See 735 ILCS
5/13-217.

This action was (check one):

     tried by a jury with Judge     presiding, and the jury has rendered a verdict.
     tried by Judge     without a jury and the above decision was reached.
     decided by Judge Gary Feinerman.


Date: 7/2/2019                                                  Thomas G. Bruton, Clerk of Court

                                                                /s/ Jackie Deanes, Deputy Clerk
